            Case 1:21-cr-00255-RC Document 11-4 Filed 02/24/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT

                                   DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :
                                              :       Case No. 1:21–MJ–00240
                v.                            :
                                              :       UNDER SEAL
EMMA CORONEL AISPURO,                         :
                                              :       February 23, 2021
                Defendant.                    :

    DECLARATION IN SUPPORT OF MOTION FOR ADMISSION PRO HAC VICE

I, JEFFREY LICHTMAN, hereby declare the following:

       1.       I am the principal of the Law Offices of Jeffrey Lichtman, and make this

affirmation in support of David Benowitz’s motion that I be admitted to appear pro hac vice on

behalf of defendant Emma Coronel Aispuro in the above-captioned case. My name, office

address, and contact information is as follows:

                Jeffrey Lichtman
                Law Offices of Jeffrey Lichtman
                11 East 44th Street
                Suite 501
                New York, NY 10017
                212-581-1001

       2.       I have been admitted to the following courts and bars:

                New York State (1991; Bar Number 2395044)
                Southern District of New York (1991; Bar Number JL6328)
                Eastern District of New York (1991; Bar Number JL6328)
                Western District of New York (1992; Bar Numbers Not Utilized)
                Second Circuit Court of Appeals (1992; Bar Number 92-568)
                Third Circuit Court of Appeals (1994; Bar Numbers Not Utilized)
                United States Supreme Court (2008; Bar Number 299-380)

       3.       I am currently in good standing with all states, courts, and bars in which I am
            Case 1:21-cr-00255-RC Document 11-4 Filed 02/24/21 Page 2 of 3




admitted. However, on September 15, 2014, I received a private admonition from the First

Judicial Department in New York for conduct which adversely reflected on my fitness as a

lawyer pursuant to Rule 8.4(h) of the New York Rules of Professional Conduct. Specifically, I

had a client who was serving a sentence in a detention facility in lower Manhattan; he was

transferred to Rikers Island, a jail which the client and his family believed was very dangerous.

Although I had no contact in the Corrections Department and had no intention of paying a bribe,

I indicated to the client’s wife that I had a contact in the Corrections Department who could get

her husband transferred back to the facility in lower Manhattan. In fact, my ability to effect such

a transfer actually rested with a former client of mine instead, who had spent some time in that

Manhattan facility. I had indicated to the client’s wife that a payment to the unnamed

Corrections Department official might be required even though I had no intention of taking any

payment – because I believed that unless she genuinely believed I had a contact in the

Corrections Department she might attempt to bribe someone in the Corrections Department

herself. No such bribe was ever solicited or paid and I never contacted anyone in the Corrections

Department about this client’s housing request.

       4.       Beyond the above-referenced private admonition, I have never been disciplined by

any bar and have never been denied admission or withdrawn an application to practice before this

or any court.

       5.       I have not previously been admitted pro hac vice in this Court.

       6.       I do not have an office located within the District of Columbia.




                                                  2
               Case 1:21-cr-00255-RC Document 11-4 Filed 02/24/21 Page 3 of 3




          7.       For the forgoing reasons, it is respectfully urged that this Court grant Mr.

Benowitz’s motion to have me admitted pro hac vice to appear and participate as counsel in this

matter.

          I declare under the penalty of perjury the foregoing to be true and correct. Executed in

Washington, D.C., this 23rd day of February, 2021.



                                                          Respectfully submitted,

                                                          /s/ Jeffrey Lichtman
                                                          Law Offices of Jeffrey Lichtman
                                                          11 East 44th Street
                                                          Suite 501
                                                          New York, NY 10017
                                                          212-581-1001
                                                          jl@jeffreylichtman.com




                                                     3
